Per Curiam.
Tyrone Rudolph, pro se.
{¶ 1} This is an appeal from a judgment dismissing a petition for a writ of mandamus to compel a judge to award jail-time credit. Because the petition does not state a viable mandamus claim, we affirm.
{¶ 2} Appellant, Tyrone Rudolph, a prison inmate, filed a petition in the Court of Appeals for Franklin County for a writ of mandamus to compel appellee, Franklin County Court of Common Pleas Judge Timothy Horton, to grant him jail-time credit on his previously entered sentence. Judge Horton filed a motion to dismiss. The court of appeals granted the motion and dismissed Rudolph’s petition.
{¶ 3} We affirm the judgment of the court of appeals. Rudolph had an adequate remedy at law by appeal to raise any error by the trial court in calculating his jail-time credit. State ex rel. Brown v. Summit Cty. Court of Common Pleas, 99 Ohio St.3d 409, 2003-Ohio-4126, 792 N.E.2d 1123, ¶ 4. And insofar as Rudolph now claims that he is entitled to be released from prison because of his jail-time credit, habeas corpus, instead of mandamus, is the appropriate remedy. State ex rel. Gordon v. Murphy, 112 Ohio St.3d 329, 2006-Ohio-6572, 859 N.E.2d 928, ¶ 5.
Judgment affirmed.
Moyer, C.J., and Pfeifer, Lundberg Stratton, O’Connor, O’Donnell, Lanzinger, and Cupp, JJ., concur.